Case 1:19-cr-00373-PGG Document 184-1 Filed 01/21/20 Page 1 of 2
U.S. DEPARTMENT OF JUSTICE

Federal Bureau of Prisons

 

Office Of the Warden

 

Metropolitan Correctional Center
150 Park Row
New York NY 10007

January 21, 2020

Honorable Paul G. Gardephe

United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square

New York, NY 10007

RE: United States v. Avenatti, No. $1 19-CR-373(PGG)
Dear Judge Gardephe:

I write in response to the Court’s direction that the Government explain in writing the the current
conditions of confinement are in place for Michael Avenatti, currently housed at the
Metropolitan Correctional Center in New York (“MCC New York”). Specifically, counsel for
Mr. Avenatti request the Court direct that he be moved to general population as his current
conditions of confinement make it difficult for him to assist in his own defense.

Mr. Avenatti arrived at the MCC New York on Friday, January 17, 2020, after normal business
hours. Due to Mr. Avenatti’s high profile case, his notoriety, Mr. Avenatti’s placement is for his
own safety. He has not been placed under Special Administrative Measures and is generally
subject to the same restrictions as other Special Housing Unit (SHU) inmates, with the exception
of legal visiting and housing locations.

Throughout the weekend, I spoke with MCC New York administrators concerning Mr.
Avenatti’s prison conditions. I intended to and did speak with Mr. Avenatti to discuss his
concerns today.

Moving forward, Mr. Avenatti can keep his legal materials in his cell. He has access a discovery
computer on the unit where he is being housed, so he can review discovery on CDs at his request.
Lastly he will have contact legal visits and a daily social telephone calls. Staff will give him the

opportunity to choose a consistant daily time that works for him, his family and his legal visits.
Case 1:19-cr-00373-PGG Document 184-1 Filed 01/21/20 Page 2 of 2

Should Mr. Avenatti have further concerns with his conditions at MCC New York, his defense
counsel can feel free to reach out to me.

I trust this satisfies your request.
Sincerely,

M. OX,

Warden
